Citation Nr: 9901820	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-41 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for loss of teeth due 
to radiation treatment for soft palate carcinoma.  

2.  Entitlement to an increased evaluation for xerostomia and 
mucosal atrophy due to radiation treatment for soft palate 
cancer, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from September 1950 to July 
1954 and October 1954 to June 1973.  

The appeal originated with a rating decision dated in 
November 1994, in which the Regional Office (RO) denied 
service connection for loss of teeth due to radiation 
treatment for soft palate carcinoma.  The RO also granted 
service connection for xerostomia and mucosal atrophy due to 
radiation treatment for soft palate cancer and assigned a 30 
percent evaluation for that disability, effective in April 
1993.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that an increased evaluation 
is warranted for xerostomia and mucosal atrophy due to 
radiation treatment for soft palate cancer.  He also 
maintains that he lost his teeth due to radiation treatment 
for his service-connected squamous cell carcinoma of the soft 
palate.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the record supports the 
claim for entitlement to service connection for the teeth 
removed due to radiation treatment for soft palate carcinoma 
for the purpose of obtaining VA dental treatment and 
examinations.  It is also the decision of the Board that the 
preponderance of the evidence is against the claim for 
entitlement to an increased evaluation for xerostomia and 
mucosal atrophy due to radiation treatment for soft palate 
cancer.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  The veteran had teeth extracted, in part, due to 
radiation treatment for his service-connected soft palate 
carcinoma.  

3.  The veteran is able to wear dentures. 

4.  The veterans xerostomia and mucosal atrophy are 
productive of no more than moderate disability and permit him 
to swallow more than liquids.   


CONCLUSIONS OF LAW

1.  Service connection for loss of teeth secondary to 
service-connected soft palate carcinoma, for the purpose of 
obtaining VA dental treatment, is warranted.  38 U.S.C.A. 
§§ 1712(a)(1)(C), 5107(a) (West 1991); 38 C.F.R. §§ 3.310, 
4.149, 4.150, 17.120, 17.123, Diagnostic Code 9913 (1998).  

2.  The criteria for an evaluation in excess of 30 percent 
for xerostomia and mucosal atrophy due to radiation treatment 
for soft palate cancer are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 7200, 7203 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Initially, in light of the evidence discussed below, the 
Board finds that the veterans claim for entitlement to 
service connection for loss of teeth due to radiation 
treatment for soft palate carcinoma is well-grounded within 
the meaning of 38 U.S.C.A. § 5107, that is, the claim is 
plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Board further finds that the Department of Veterans 
Affairs (VA) has met its duty to assist in developing the 
facts pertinent to that claim.  38 U.S.C.A. § 5107.  

The Board also notes that entitlement to service connection 
for a particular disability requires evidence of the 
existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
secondary service connection for a disability is warranted 
when that disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection is also warranted for a 
disability when that disability is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran contends he lost his teeth due to radiation 
treatment for his service-connected squamous cell carcinoma 
of the soft palate.  While the veteran related, at a VA 
examination of the mouth and throat in July 1993, that he was 
unable to wear dentures at that time, a VA examiner in May 
1996 reported that the veteran was edentulous and wore upper 
and lower dentures.  Thus, the Board finds that the veteran 
is able to wear dentures.  Therefore, his missing teeth may 
not be considered a compensable dental disability.  See 38 
C.F.R. § 4.150, Diagnostic Code 9913.

When a veterans lost teeth are replaceable missing teeth, 
the issue becomes whether the missing teeth are to be service 
connected for the purposes of dental examinations or 
outpatient dental treatment.  Simington v. West, 11 Vet. App. 
41 (1998).  Under the provisions of 38 C.F.R. § 3.381(a), 
"[e]ach missing or defective tooth and each disease of the 
investing tissues will be considered separately, and service 
connection will be granted for disease or injury of 
individual teeth and of the investing tissues shown by the 
evidence to have been incurred in or aggravated by service."  
Treatable carious teeth, replaceable missing teeth, and 
periodontal disease are not disabling conditions, and may be 
considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. 
§§ 4.149, 17.120, 17.123.  

According to the June 1994 rating decision, the RO denied 
service connection for loss of teeth due to radiation 
treatment for soft palate carcinoma because the loss of teeth 
was due to severe periodontal disease and not radiation for 
treatment of cancer.  

The claims file includes an opinion from the United States 
Air Force Assistant Chief of Periodontics dated in April 
1994.  According to that letter:

1.  In January 1990, following biopsy and 
diagnosis of squamous cell carcinoma of 
the soft palate, [the veteran] was seen 
by a board of specialists to include two 
prosthodontists, a periodontist, an 
endodontist, an oral surgeon, and an Ear 
Nose & Throat physician to determined 
appropriate follow-on dental treatment.  
Radiation therapy was to be a part of the 
medical treatment.  

2.  [The veteran] presented with 
generalized chronic severe periodontitis.  
This condition is a chronic inflammatory 
condition with situations that can result 
in acute exacerbation and localized 
abscesses.  The microbes associated with 
this condition are a large group but tend 
to be a family of gram negative 
anaerobes.  Generally this condition can 
be maintained for several years with few 
problems or acute episodes if the patient 
is seen and the teeth cleaned to the base 
of the defects every 2-4 months.  Due to 
staffing at Keesler, the periodontal 
maintenance capabilities are limited to 
active duty patient only, and routine 
maintenance of his periodontal condition 
had not been sought out by the patient in 
the civilian sector.  

3.  The severity of the defects around 
several teeth involving furcations 
between roots are the situations that 
without frequent maintenance tend to 
result in acute problems.  

4.  The consensus of the specialists of 
the board examining [the veteran] was the 
severity of the periodontal disease, 
chance of acute abscesses, and future 
treatment to include irradiation of the 
region could result in potentially severe 
bony infections.  It was decided to 
remove teeth, except overdenture 
abutments, at a date prior to the 
radiation.  This happened to be at a time 
earlier than would be dictated by the 
periodontal condition alone.  

Thus, there is competent, probative evidence that the teeth 
that were removed were not removed solely due to the 
periodontal disease but were, in part, removed due to 
radiation treatment for soft palate carcinoma.  In light of 
that evidence, the Board finds that the evidence is in 
equipoise as to whether there is a reasonable basis for 
concluding that the veteran had teeth removed secondary to a 
service-connected disability.  Therefore, service connection 
for such teeth, for the purpose of obtaining VA dental 
treatment and examinations, is warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.310 (a).  

II.  Increased Evaluation

The Board also finds that the claim for entitlement to an 
increased evaluation for xerostomia and mucosal atrophy due 
to radiation treatment for soft palate cancer is well-
grounded within the meaning of 38 U.S.C.A. § 5107, that is, 
the claim is plausible, meritorious on its own or capable of 
substantiation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board further finds that the VA has met its duty 
to assist in developing the facts pertinent to the veteran's 
claim.  38 U.S.C.A. § 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Review of the record discloses that the veteran was diagnosed 
with squamous cell carcinoma of the palate in 1990.  The 
Board notes that service connection was granted for squamous 
cell carcinoma of the soft palate, status post radiation 
treatment, in a rating decision dated in April 1993.  A 100 
percent rating was assigned from January 5, 1990, and a 30 
percent rating was assigned effective April 29, 1993, under 
the provisions of Diagnostic Codes 6819-6516 under the VA 
Schedule of Rating Disabilities.  As noted above, the RO 
later granted service connection for xerostomia and mucosal 
atrophy due to radiation treatment for soft palate cancer.  
The 30 percent evaluation assigned for that disability was 
assigned under the provisions of Diagnostic Codes 7200-7203.  
38 C.F.R. Part 4.

The veteran underwent a VA examination of the mouth and 
throat in July 1993.  At that examination, the veteran 
complained of increasing dry mouth with poor taste.  
Examination revealed that there was some restriction to wide 
opening of the mouth since the veterans last operation.  His 
oral cavity was very dry with no salivary flow.  The examiner 
described the limitation of jaw opening as mild.  Examination 
of the pharynx and nasopharynx revealed mucosal dryness and 
atrophy.  Examination of the larynx revealed normal vocal 
mobility.  The diagnosis was severe post radiation xerostomia 
and mucosal atrophy, with soft palatal ulcer, secondary to 
radiation.  

The report of a private neurological examination in February 
1994 revealed a scarred palate.  The veteran was hoarse, and 
he elevate[d] asymmetrically the posterior palate which 
the examiner indicated might be due to scarring and not due 
to weakness.  Additionally, the tongue was midline and 
appeared to function adequately and there were no other 
cranial nerve deficits.  

A VA examination of the esophagus was performed in October 
1994.  That examination revealed a nontender scar.  The 
veterans weight was 199 pounds.  The examiner checked for 
any disturbance of motility and noted that the veteran was 
unable to completely open his mouth and unable to adequately 
chew his food.  Examination revealed no obstruction, reflex 
disturbance or presence of pain.  The diagnosis was status 
post excision, post radiation for carcinoma of the soft 
palate with subsequent problems with mastication due to 
spasms of the muscles and loss of saliva.  

An April 1996 VA examination of the mouth and throat revealed 
minimal trismus on the mouth opening.  Mucosa was dry, and 
there was no salivary flow from either Stensens or Whartons 
ducts.   

At a VA general medical examination performed in May 1996, 
the veteran complained of dry mouth with dysphasia.  
According to the examination report, the veteran, at 192 
pounds, weighed 18 pounds over the maximum weight for his 
build and height.  The examiner described the veterans mouth 
as exceedingly dry with very little saliva.  

Diagnostic Code 7200 pertains to evaluation of injuries of 
the mouth.  Such injuries are rated as for disfigurement and 
impairment of function of mastication.  38 C.F.R. Part 4.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  While 
the provisions of Diagnostic Code 7203 pertain to evaluation 
of the degree of disability produced by stricture of the 
esophagus, evaluation depends on whether the passage of food 
or liquids only is permitted and the impact of such on the 
veterans health.  The Board finds that the passage of food 
and liquids is similar in function to chewing and swallowing 
food and liquids.  Thus, the functional limitations produced 
by the veterans service-connected xerostomia and mucosal 
atrophy are analogous to those produced by stricture of the 
esophagus.  Therefore, the Board will evaluate the service-
connected xerostomia and mucosal atrophy due to radiation 
treatment for soft palate cancer under the provisions of 
Diagnostic Code 7203.  38 C.F.R. Part 4.  

Under Diagnostic Code 7203, moderate disability warrants a 30 
percent evaluation; severe disability, permitting liquids 
only warrants a 50 percent evaluation; and when the 
disability permits passage of liquids only, with marked 
impairment of general health, an 80 percent evaluation is 
warranted.  38 C.F.R. Part 4.  

At the RO hearing in November 1994, the veteran testified 
that he could only eat wet foods and had to keep water or 
other liquids at his desk because he had no saliva.  However, 
the veteran did not testify nor does he contend that he is 
not able to chew and swallow any food and is able to swallow 
only liquids.  Additionally, the October 1994 examiner 
related that the veteran was unable to adequately chew his 
food.  Moreover, examinations showed that the veterans mouth 
was very dry with no salivary flow and the VA examiner in 
July 1993 described the degree of post radiation xerostomia 
and mucosal atrophy as severe.  However, there is no 
probative evidence that the veteran is able to swallow 
liquids only.  

The veteran also testified at the RO hearing that food had to 
be in tiny pieces because he had a small opening in his 
mouth; and, as discussed above, the objective medical 
examinations revealed limitation of jaw opening.  However, 
the July 1993 VA examiner described such restriction as mild.

Therefore, the Board finds that the criteria for an 
evaluation in excess of 30 percent under Diagnostic Code 7203 
are not met and that the criteria for a 30 percent evaluation 
under that Diagnostic Code most closely reflects the degree 
of impairment produced by the veterans service-connected 
xerostomia and mucosal atrophy due to radiation treatment for 
soft palate cancer.  38 C.F.R. § 4.7.  

The Board also notes that the United States Court of Veterans 
Appeals (Court) has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VAs Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to an increased evaluation for xerostomia and 
mucosal atrophy due to radiation treatment for soft palate 
cancer.  



ORDER

Service connection for loss of teeth secondary to radiation 
treatment for service-connected soft palate carcinoma for the 
purpose of obtaining VA dental treatment is granted.  

An increased evaluation for xerostomia and mucosal atrophy 
due to radiation treatment for soft palate cancer is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
